DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
 
Election/Restrictions
This application contains claims directed to the following patentably distinct species of elongated or helical radiation source.
The species are independent or distinct because each species is drawn to a different embodiment of the apparatus and only one such apparatus is usable per a method. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
- the species have acquired a separate status in the art in view of their different classification, 
- the species have acquired a separate status in the art due to their recognized divergent subject matter,
- the species require a different field of search e.g. different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Mr. Kent Lembke a provisional election was made without traverse to prosecute the species of “elongated”.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 35 is hereby withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention (species).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 3, 5, 7-17, 29-34, and 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Beynet (2014/0017908) in view of Brak (2014/0148924), Odake (2002/0012581) and Ueno (2009/0291566).
Beynet teaches a processing apparatus (see Fig. 4) comprising:
- a first reactor to process a rack with a plurality of substrates, see further Fig. 3 which includes a rack with a plurality of substrates, and
- a second reactor arranged to provide UV light to a substrate – the use of a particular range is an intended use of the apparatus.  Intended use was previously discussed.  In this case, both the claim and the prior art teach applying UV radiation and therefore to choose any particular wavelength would have been considered an operable use, and
- a transfer device to transfer substrates between the chambers, see robot 49, which is the equivalent as set forth above.
The teachings of Beynet include all elements of the claim except, while teaching (as noted) a plurality of substrates in certain reactors, a plurality of substrates in each reactor and also does not teach the substrate transfer device being able to convey a rack with a plurality of substrates.
Brak teaches that operable multiple reactor systems, such as shown in Fig. 1A operably include reactors that process single or multiple substrates [0033], and such multiple substrate reactors include a robot and an elevator to move the substrates [0028-29].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the multiple substrate processing reactors of Brak as an operable replacement for the reactor chambers (i.e. 46) of Beynet as Brak teaches that such chambers in a multiple reactor (i.e. chamber) system are operable and the understood benefit is the ability to process multiple substrates.  The combination would further include the elevator of Brak that is used to move the rack in the first reactor.
The combined art therefore teaches the multiple substrate chambers but is silent on the claimed transfer device that transfer the rack of substrates between chambers.
Odake teaches a substrate processing system (see Fig. 1 and related text) comprising a rack (boat is equivalent) conveying system, see 30 [0034].
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to the rack conveying system of Odake to the apparatus of Beynet et al as it would allow for the racks in the multiple substrate manufacturing system to be moved as required between stations – one would apply the conveying system as needed in combination or in alternative of the substrate transfer device of Beynet.  
In further regard to the claimed housing, Beynet teaches a housing as depicted and it would have been further obvious per the combined art to include all elements within the housing.
The combined teachings applied above do not provide details of the system such as if there are multiple parts of the illumination system to reach multiple sides of the substrate or individually controllable parts – specifically elongated radiation sources.  Ueno teaches that in a radiation system it is useful to include multiple points of radiation that are individually controllable – see particularly [0057-67], wherein the teachings include multiple lamps and zone control, as well as elongated radiation sources, see 52 per Fig. 3, for example.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the multiple parts of Ueno in the radiation system of Beynet as Ueno teaches that multiple parts that are individually (i.e. in zones) controllable allows for effective heating of substrates.  In regard to the specific requirement for UV, Beynet already teaches the use of such and one would apply the teachings of Ueno to any radiation source such as the UV of Beynet.
	Regarding claim 2, the teachings include gas inlet port [0047] – the term ‘precursor gas’ is an intended and any gas would be operably run through the system.
Regarding claim 3, Ueno generally teaches multiple sides of the substrate, while not explicitly teaching any specific number, the duplication of parts is understood as obvious without a showing of criticality, see MPEP 2144.04 VI. B.   Wherein the prior art teaches multiple radiation sources it would have been obvious to apply any number such as three or more as claimed.
Further to claim 5, the control in separate zones would also be understood to radiate to the top part of the rack.  Also - the radiation is understood to radiate all of the wafers in the rack and therefore also the “top part of the rack”.
	Regarding claim 7, the arrangement of radiation sources per Ueno includes that they would be sufficient to radiate to the substrates – including the top of the substrates (as that is where the previous deposition is understood), and the combined art teaches a plurality of substrates.
	Regarding claim 8, wherein the ‘power controller’ is not specifically defined, the teachings include a temperature controller and Ueno teaches controlling different zones.  While there is no explicit teaching of controlling along the width of the substrate, the different zones are in any case controlled and one would effect such a control based on the teachings of Ueno if that resulted in a desired temperature range.
	Regarding claim 9, the arrangement includes an elevator as noted.
	Regarding claim 10, as per the combined art, the reactors are constructed to receive the substrate rack as noted – UV light of the claimed range is already addressed and per the teachings of Ueno, the light is from the side of the rack.
	Regarding claim 11, the device of the combined art teaches a rack conveyor as described above.
	Regarding claims 12 and 13, per [0047] the chamber includes a heater – the use of the gas inlet to supply any particular gas is intended use and the system is capable of the same (further, any gas broadly “deposits a layer” on a substrate).
	Regarding claim 14, the robot handles the wafers at angles as claimed (Fig. 4).
	Regarding claim 15, the teachings include a transfer (device) chamber which is held in a vacuum environment – this meets the requirements of the “inert space creation system” which is supported in the instant specification by a purge or vacuum system or the equivalents thereof.
	Regarding claim 16, the teachings include a gas inlet [0045] – this meets the requirements of the “inert space creation system” but in any case, the teachings include an inert gas that is applied.
	Regarding claim 17, as per above, the teachings include a gas inlet [0045], the gas inlet can provide any gas and therefore meet the intended use of the apparatus.
Regarding claim 29, all elements of the claim are taught as per the combined art above, as noted, Ueno teaches that different zones are controllable.  Ueno also teaches different zones including those above and below [0067] thereby meeting the requirement of individually controllable sources arranged in at least one linear set.
Regarding claims 30 and 38, the prior art does not explicitly teach an LED source, but Examiner takes Official Notice that such radiation sources are well known in the art and would have been an obvious modification.  It is further noted that per MPEP 2144.07, the selection of a known material (i.e. product) for its intended is prima facia obvious.  Wherein LED radiation sources are known and the combined prior art teaches radiation sources, the selection of LED would have been an obvious selection and further understood to have the benefit of energy savings.
	Regarding claims 31 and 39, the arrangement of radiation sources per Ueno includes that they would be sufficient to radiate to the substrates- as such, it would further follow that the angle of radiation would be any angle such that the substrates are appropriately impacted including between 80 and 89.5 degrees – it is particularly noted that the angles of radiation are not limited to only the claimed angle and expansive radiation to the substrates that includes the claimed angle meets the claim requirement.
Regarding claim 32, the radiation sources are individually controllable as noted above.  In regard to the direction – since a radiation source emits radiation over a span, it is initially held that some portion of the radiation is directed to a first top portion of the surfaces and away from the edges in order to effectively radiate the entire surface.  In regard to the “increased power”, that is an intended use of the apparatus and wherein Ueno teaches different controllable zones, the apparatus is capable of the same use as claimed by controlling the powers via the separate control.
Regarding claim 33, Ueno teaches a rotatable boat [0111].
Regarding claim 34, the combined art teaches the reactors as claimed- per Beynet, the first reactor is used for deposition and the second reactor is used only for illumination as claimed.
Regarding claim 36, multiple elongated sources are already discussed above and to extend the sources, wherein multiple sources are taught, the full extent of the rack would have been routine wherein the teachings include to treat all substrates.  In the case this is considered a change of the size or shape, as per MPEP 2144.04 IV. A and B. a change of size or shape is obvious without a showing of criticality.  In this case, to modify the shape/size would have been obvious to treat all substrates effectively.
Regarding claim 37, the individually controllable sources are addressed above as per claim 29.
Regarding claims 40 and 41, Beynet teaches an inert space between the front end and the chambers, see chambers 44 and 49, connected to vacuum [0040].

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Beynet, et al in view of Shimamoto (2014/0287595).
The teachings of Beynet are described above, but do not teach the claimed rack in the second reactor or specifically illumination from a side of the rack.
Shimamoto teaches a substrate processing system (see Fig. 1 and related text) comprising a reaction chamber 201 and substrate rack 217, the system is further configured with an illumination system 207 that is constructed and arranged to irradiate ultraviolet radiation from a range of 10- 200nm [0308] onto the top of the substrates in the rack from a side of the rack.
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the UV system of Shimamoto including the substrate rack as it would allow for multiple substrates to be processed at the same time. It would also further allow the multiple substrates of Beynet et al to be processed together (and potentially substrate rack of Brak to be transferred together wherein Shimamoto teaches a boat and elevator [0077]).
Regarding claim 11, the combined teachings include the rack conveyer as above.

Response to Arguments
The amendments/arguments do not overcome the combination of Beynet et al with Ueno.  Ueno has been applied to further claims, including independent claims 1, 29 and 34.  There are no material arguments over the combination including Ueno.  Ueno teaches applying multiple radiation sources having multiple controlled zones, and the teachings are not particularly limited and include multiple of such sources as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715